Exhibit 10.2

 

EXECUTION COPY

 

MASTER RECEIVABLES PURCHASE AGREEMENT

 

 

between

 

 

HOUSEHOLD AUTOMOTIVE CREDIT CORPORATION,

as Seller

 

and

 

 

HOUSEHOLD AUTO RECEIVABLES CORPORATION,
as Purchaser

 

 

dated as of

 

June 24, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

SECTION 1.1

General

 

SECTION 1.2

Specific Terms

 

SECTION 1.3

Other Definitional Provisions.

 

SECTION 1.4

Certain References

 

SECTION 1.5

No Recourse

 

 

 

 

ARTICLE II CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

 

 

 

SECTION 2.1

Purchase.

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.1

Representations and Warranties of Seller

 

SECTION 3.2

Representations and Warranties of HARC

 

 

 

 

ARTICLE IV COVENANTS OF SELLER

 

 

 

 

SECTION 4.1

Seller’s Covenants

 

 

 

 

ARTICLE V REPURCHASES

 

 

 

 

SECTION 5.1

Repurchase of Receivables Upon Breach of Warranty

 

SECTION 5.2

Reassignment of Repurchased Receivables

 

SECTION 5.3

Waivers

 

 

 

 

ARTICLE VI MISCELLANEOUS

 

 

 

 

SECTION 6.1

Liability of Seller

 

SECTION 6.2

Amendment

 

SECTION 6.3

GOVERNING LAW

 

SECTION 6.4

Notices

 

SECTION 6.5

Severability of Provisions

 

SECTION 6.6

Assignment

 

SECTION 6.7

Acknowledgment and Agreement of Seller

 

SECTION 6.8

Further Assurances

 

SECTION 6.9

No Waiver; Cumulative Remedies

 

SECTION 6.10

Counterparts

 

SECTION 6.11

Binding Effect; Third-Party Beneficiaries

 

SECTION 6.12

Merger and Integration

 

SECTION 6.13

Heading

 

SECTION 6.14

Schedules and Exhibits

 

SECTION 6.15

Survival of Representations and Warranties

 

SECTION 6.16

Nonpetition Covenant

 

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

Form of Receivables Purchase Agreement Supplement

 

SCHEDULE A

Schedule of Receivables

 

 

ii

--------------------------------------------------------------------------------


 

THIS MASTER RECEIVABLES PURCHASE AGREEMENT, dated as of June 24, 2002, executed
between Household Auto Receivables Corporation, a Nevada corporation, as
purchaser (“HARC”) and Household Automotive Credit Corporation, a Delaware
Corporation, as seller (“Seller”).

 

W I T N E S S E T H :

 

WHEREAS, HARC has agreed to purchase from time to time from Seller, and Seller,
pursuant to this Agreement, has agreed to transfer from time to time to HARC the
Receivables and the Other Conveyed Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, HARC and Seller, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I



DEFINITIONS

 

SECTION 1.1                        General.  Capitalized terms used herein
without definition shall have the respective meanings assigned to such terms in
the Master Sale and Servicing Agreement.

 

SECTION 1.2                        Specific Terms.  Whenever used in this
Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:

 

“Agreement” means this Master Receivables Purchase Agreement and all amendments
hereof and supplements hereto.

 

“Conveyance” shall have the meaning specified in Section 2.1.

 

“Conveyance Papers” shall have the meaning specified in Section 3.1.

 

“Cutoff Date” shall have the meaning assigned to such term in the Master Sale
and Servicing Agreement or applicable Receivables Purchase Agreement Supplement.

 

“Master Sale and Servicing Agreement” means the Master Sale and Servicing
Agreement dated as of December 18, 2001, by and among Household Automotive
Warehouse Trust, as Issuer, HARC, as Seller, Household Finance Corporation, as
Master Servicer, and Wells Fargo Bank Minnesota, National Association, as
Indenture Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

1

--------------------------------------------------------------------------------


 

“Other Conveyed Property” means all money, instruments, rights and other
property that are subject or intended to be subject to the lien and security
interest of the Indenture (including all property and interests granted to the
Indenture Trustee), including all proceeds thereof, other than the Receivables.

 

“Purchase Date” means, with respect to Receivables, any date, on which
Receivables are to be purchased by HARC pursuant to this Agreement and a
Receivables Purchase Agreement Supplement is executed and delivered by Seller
and HARC.

 

“Receivables” means the Receivables listed on the Schedules of Receivables
attached to this Agreement or to each Receivables Purchase Agreement Supplement
as Schedule A.

 

“Receivables Purchase Agreement Supplement” means an agreement between HARC and
Seller, substantially in the form of Exhibit A hereto.

 

“Repurchase Event” means a determination pursuant to Section 3.2 or Section 4.7
of the Master Sale and Servicing Agreement that HARC is required to repurchase a
Receivable.

 

“Schedule of Receivables” means the schedule of Receivables sold and transferred
pursuant to this Agreement and each related Receivables Purchase Agreement
Supplement from time to time, which schedule collectively includes the schedules
attached as Schedule A to this Agreement and Schedule A to each related
Receivables Purchase Agreement Supplement.

 

SECTION 1.3                        Other Definitional Provisions.

 


(A) ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN
USED IN ANY CERTIFICATE, OTHER DOCUMENTS, OR CONVEYANCE PAPER MADE OR DELIVERED
PURSUANT HERETO UNLESS OTHERWISE DEFINED HEREIN.


 


(B) THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT OR ANY CONVEYANCE PAPER SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT; AND
SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN THIS AGREEMENT
ARE REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES AND EXHIBITS IN OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(C) ALL DETERMINATIONS OF THE PRINCIPAL OR FINANCE CHARGE BALANCE OF
RECEIVABLES, AND OF ANY COLLECTIONS THEREOF, SHALL BE MADE IN ACCORDANCE WITH
THE MASTER SALE AND SERVICING AGREEMENT AND THE SERIES SUPPLEMENT.

 

SECTION 1.4                        Certain References.  All references to the
Principal Balance of a Receivable as of any date of determination shall refer to
the close of business on such day, or as of the first day of a Collection Period
shall refer to the opening of business on such day.  All references to the last
day of a Collection Period shall refer to the close of business on such day.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.5                        No Recourse.  Without limiting the
obligations of Seller hereunder, no recourse may be taken, directly or
indirectly, under this Agreement or any certificate or other writing delivered
in connection herewith or therewith, against any stockholder, officer or
director, as such, of Seller, or of any predecessor or successor of Seller.

 

ARTICLE II

 

CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1                        Purchase.

 


(A) BY EXECUTION OF THIS AGREEMENT AND SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, ON EACH PURCHASE DATE SELLER SHALL SELL, TRANSFER, ASSIGN, AND
OTHERWISE CONVEY TO HARC (COLLECTIVELY, THE “CONVEYANCE”) WITHOUT RECOURSE (BUT
WITHOUT LIMITATION OF ITS OBLIGATIONS IN THIS AGREEMENT), AND HARC SHALL
PURCHASE, ALL RIGHT, TITLE AND INTEREST OF SELLER IN AND TO:


 

(I)                                     EACH AND EVERY RECEIVABLE LISTED FROM
TIME TO TIME ON SCHEDULE A HERETO OR TO EACH RELATED RECEIVABLES PURCHASE
AGREEMENT SUPPLEMENT AND ALL MONIES PAID OR PAYABLE THEREON OR IN RESPECT
THEREOF ON OR AFTER THE RELATED CUTOFF DATE (INCLUDING AMOUNTS DUE ON OR BEFORE
THE RELATED CUTOFF DATE BUT RECEIVED BY SELLER ON OR AFTER SUCH DATE);

 

(II)                                  THE SECURITY INTERESTS IN THE RELATED
FINANCED VEHICLES GRANTED BY OBLIGORS PURSUANT TO SUCH RECEIVABLES AND ANY OTHER
INTEREST OF SELLER IN SUCH FINANCED VEHICLES;

 

(III)                               ALL RIGHTS OF SELLER AGAINST DEALERS
PURSUANT TO DEALER AGREEMENTS OR DEALER ASSIGNMENTS RELATED TO SUCH RECEIVABLES;

 

(IV)                              ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS
WITH RESPECT TO SUCH RECEIVABLES REPURCHASED BY A DEALER, PURSUANT TO A DEALER
AGREEMENT;

 

(V)                                 ALL RIGHTS OF SELLER UNDER ANY SERVICE
CONTRACTS ON THE RELATED FINANCED VEHICLES;

 

(VI)                              ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS
WITH RESPECT TO THE RELATED RECEIVABLES FROM CLAIMS ON ANY PHYSICAL DAMAGE,
LOSS, CREDIT LIFE OR DISABILITY INSURANCE POLICIES, IF ANY, COVERING FINANCED
VEHICLES OR OBLIGORS, INCLUDING REBATES OF INSURANCE PREMIUMS RELATING TO THE
RECEIVABLES AND ANY PROCEEDS FROM THE LIQUIDATION OF SUCH RECEIVABLES;

 

3

--------------------------------------------------------------------------------


 

(VII)                           ALL ITEMS CONTAINED IN THE RECEIVABLES FILES
WITH RESPECT TO SUCH RECEIVABLES AND ANY AND ALL OTHER DOCUMENTS THAT SELLER OR
MASTER SERVICER KEEPS ON FILE IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES
RELATING TO THE RELATED RECEIVABLES, OR THE RELATED FINANCED VEHICLES OR
OBLIGOR;

 

(VIII)                        ALL PROPERTY (INCLUDING THE RIGHT TO RECEIVE
FUTURE NET LIQUIDATION PROCEEDS) THAT SECURES EACH RELATED RECEIVABLE AND THAT
HAS BEEN ACQUIRED BY OR ON BEHALF OF HARC PURSUANT TO THE LIQUIDATION OF SUCH
RECEIVABLE; AND

 

(IX)                                ALL PRESENT AND FUTURE CLAIMS, DEMANDS,
CAUSES AND CHOSES IN ACTION IN RESPECT OF ANY OR ALL OF THE FOREGOING AND ALL
PAYMENTS ON OR UNDER AND ALL PROCEEDS OF EVERY KIND AND NATURE WHATSOEVER IN
RESPECT OF ANY OR ALL OF THE FOREGOING, INCLUDING ALL PROCEEDS OF THE
CONVERSION, VOLUNTARY OR INVOLUNTARY, INTO CASH OR OTHER LIQUID PROPERTY, ALL
CASH PROCEEDS, ACCOUNTS, ACCOUNTS RECEIVABLE, NOTES, DRAFTS, ACCEPTANCES,
CHATTEL PAPER, CHECKS, DEPOSIT ACCOUNTS, INSURANCE PROCEEDS, CONDEMNATION
AWARDS, RIGHTS TO PAYMENT OF ANY AND EVERY KIND AND OTHER FORMS OF OBLIGATIONS
AND RECEIVABLES, INSTRUMENTS AND OTHER PROPERTY WHICH AT ANY TIME CONSTITUTE ALL
OR PART OF OR ARE INCLUDED IN THE PROCEEDS OF ANY OF THE FOREGOING.

 


(B) SIMULTANEOUSLY WITH THE CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY TO HARC BY SELLER, HARC HAS PAID OR CAUSED TO BE PAID TO OR UPON THE
ORDER OF SELLER AN AMOUNT EQUAL TO 100% OF THE PRINCIPAL BALANCE OF THE
RECEIVABLES ON THE BOOKS AND RECORDS OF SELLER, PLUS THE PRESENT VALUE OF
ANTICIPATED EXCESS SPREAD ON SUCH RECEIVABLES, DISCOUNTED TO TAKE INTO ACCOUNT
ANY UNCERTAINTY AS TO FUTURE PERFORMANCE MATCHING HISTORICAL PERFORMANCE,
SERVICING FEES, DELINQUENCIES, PAY DOWN RATES, YIELD AND SUCH OTHER FACTORS AS
MAY BE MUTUALLY AGREED UPON BETWEEN SELLER AND HARC, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS.


 


(C) IN CONNECTION WITH SUCH CONVEYANCE, SELLER FURTHER AGREES THAT IT WILL, AT
ITS OWN EXPENSE, ON OR PRIOR TO THE PURCHASE DATE (I) INDICATE IN ITS COMPUTER
FILES OR MICROFICHE LISTS THAT THE RECEIVABLES HAVE BEEN CONVEYED TO HARC IN
ACCORDANCE WITH THIS AGREEMENT AND HAVE BEEN CONVEYED BY HARC TO THE INDENTURE
TRUSTEE PURSUANT TO THE MASTER SALE AND SERVICING AGREEMENT FOR THE BENEFIT OF
THE SECURED PARTIES BY INCLUDING IN SUCH COMPUTER FILES AND MICROFICHE LISTS THE
CODE IDENTIFYING EACH SUCH RECEIVABLE AND (II) DELIVER TO HARC (OR TO THE
INDENTURE TRUSTEE IF HARC SO DIRECTS) A COMPUTER FILE OR MICROFICHE LIST
CONTAINING A TRUE AND COMPLETE LIST OF ALL SUCH RECEIVABLES SPECIFYING FOR EACH
SUCH RECEIVABLE, AS OF THE CUTOFF DATE (A) ITS ACCOUNT NUMBER AND (B) THE
OUTSTANDING BALANCE OF SUCH RECEIVABLE.  SUCH COMPUTER FILES OR MICROFICHE LISTS
SHALL BE DELIVERED TO HARC (OR TO THE INDENTURE TRUSTEE IF SO DIRECTED BY HARC)
AND MARKED AS PROPRIETARY AND CONFIDENTIAL.  SELLER FURTHER AGREES NOT TO ALTER
THE CODE REFERENCED IN CLAUSE (I) OF THIS PARAGRAPH WITH RESPECT TO ANY
RECEIVABLE DURING THE TERM OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(D) THE PARTIES HERETO INTEND THAT THE CONVEYANCE OF SELLER’S RIGHT, TITLE AND
INTEREST IN AND TO THE RECEIVABLES AND OTHER CONVEYED PROPERTY SHALL CONSTITUTE
A SALE, CONVEYING GOOD TITLE FREE AND CLEAR OF ANY LIENS, CLAIMS, ENCUMBRANCES
OR RIGHTS OF OTHERS FROM SELLER TO HARC AND THAT THE RECEIVABLES AND OTHER
CONVEYED PROPERTY SHALL NOT BE PART OF SELLER’S ESTATE IN THE EVENT OF THE
INSOLVENCY OF SELLER OR A CONSERVATORSHIP, RECEIVERSHIP OR SIMILAR EVENT WITH
RESPECT TO SELLER.  IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
ARRANGEMENTS WITH RESPECT TO THE RECEIVABLES AND OTHER CONVEYED PROPERTY SHALL
CONSTITUTE A PURCHASE AND SALE OF SUCH RECEIVABLES AND NOT A LOAN.  IN THE
EVENT, HOWEVER, THAT A COURT OF COMPETENT JURISDICTION WERE TO HOLD THAT THE
TRANSACTIONS EVIDENCED HEREBY CONSTITUTE A LOAN AND NOT A PURCHASE AND SALE, IT
IS THE INTENTION OF THE PARTIES HERETO THAT THIS AGREEMENT SHALL CONSTITUTE A
SECURITY AGREEMENT UNDER APPLICABLE LAW, AND THAT SELLER SHALL BE DEEMED TO HAVE
GRANTED TO HARC A FIRST PRIORITY PERFECTED SECURITY INTEREST IN ALL OF SUCH
SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE RECEIVABLES AND OTHER CONVEYED
PROPERTY.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                        Representations and Warranties of Seller. 
Seller makes the following representations and warranties as of the date hereof
on which HARC relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Master Sale and Servicing Agreement.  Such representations
are made as of the execution and delivery of this Agreement and as to
Receivables and Other Conveyed Property conveyed thereunder, as of the execution
and delivery of each Receivables Purchase Agreement Supplement, but shall
survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
HARC to the Issuer under the Master Sale and Servicing Agreement.  Seller and
HARC agree that HARC will assign to Issuer all HARC’s rights under this
Agreement and each Receivables Purchase Agreement Supplement and that the
Indenture Trustee will thereafter be entitled to enforce this Agreement and each
Receivables Purchase Agreement Supplement against Seller in the Indenture
Trustee’s own name on behalf of the Securityholders.

 


(A) ELIGIBILITY CRITERIA.  EACH OF THE RECEIVABLES WHICH IS TO BE PLEDGED AS
COLLATERAL FOR THE NOTES WILL SATISFY THE ELIGIBILITY CRITERIA SET FORTH IN
SCHEDULE I TO THE SERIES SUPPLEMENT.


 


(B) ORGANIZATION AND GOOD STANDING.  SELLER IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND
HAS, IN ALL MATERIAL RESPECTS, FULL POWER AND AUTHORITY TO OWN ITS PROPERTIES
AND CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH
BUSINESS IS PRESENTLY CONDUCTED, AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(C) DUE OBLIGATION.  SELLER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION (OR IS EXEMPT FROM SUCH REQUIREMENTS) AND HAS
OBTAINED

 

5

--------------------------------------------------------------------------------


 


ALL NECESSARY LICENSES AND APPROVALS, IN EACH JURISDICTION IN WHICH FAILURE TO
SO QUALIFY OR TO OBTAIN SUCH LICENSES AND APPROVALS WOULD (I) RENDER ANY
RECEIVABLE UNENFORCEABLE BY SELLER, HARC OR THE TRUST AND (II) HAVE A MATERIAL
ADVERSE EFFECT ON THE SECURED PARTIES.

 


(D) DUE AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED PURSUANT HERETO (SUCH
OTHER DOCUMENTS AND INSTRUMENTS, INCLUDING, BUT NOT LIMITED TO, THE RECEIVABLES
PURCHASE AGREEMENT SUPPLEMENT COLLECTIVELY, THE “CONVEYANCE PAPERS”) AND THE
CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT OR ANY OTHER
CONVEYANCE PAPERS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF SELLER AND CONSTITUTE OR WILL CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATION OF SELLER, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.

 


(E) NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE CONVEYANCE PAPERS, AND THE FULFILLMENT OF THE TERMS OF THIS
AGREEMENT AND THE CONVEYANCE PAPERS APPLICABLE TO SELLER WILL NOT CONFLICT WITH,
VIOLATE OR RESULT IN ANY BREACH OF ANY OF THE MATERIAL TERMS AND PROVISIONS OF,
OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A MATERIAL
DEFAULT UNDER, ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED OF TRUST, OR
OTHER INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES ARE BOUND.

 


(F) NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE CONVEYANCE PAPERS AND THE FULFILLMENT OF THE TERMS CONTEMPLATED HEREIN AND
THEREIN APPLICABLE TO SELLER WILL NOT CONFLICT WITH OR VIOLATE ANY REQUIREMENTS
OF LAW APPLICABLE TO SELLER.

 


(G) NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO
THE BEST KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL 
INSTRUMENTALITY (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR THE CONVEYANCE
PAPERS, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE PAPERS, (III) SEEKING ANY
DETERMINATION OR RULING THAT, IN THE REASONABLE JUDGMENT OF SELLER, WOULD
MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE CONVEYANCE PAPERS, (IV) SEEKING ANY DETERMINATION OR
RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR THE CONVEYANCE PAPERS OR (V) SEEKING TO AFFECT ADVERSELY
THE INCOME TAX ATTRIBUTES OF THE TRUST UNDER UNITED STATES FEDERAL, NEVADA OR
CALIFORNIA INCOME TAX SYSTEMS.

 


(H) ALL CONSENTS.  ALL AUTHORIZATIONS, CONSENTS, ORDERS, APPROVALS,
REGISTRATIONS OR DECLARATIONS WITH, OR OF, ANY GOVERNMENTAL AUTHORITY REQUIRED
TO BE OBTAINED, EFFECTED OR GIVEN BY SELLER IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY SELLER OF THIS AGREEMENT OR THE CONVEYANCE PAPERS AND THE
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE
PAPERS BY SELLER HAVE BEEN DULY OBTAINED, EFFECTED OR GIVEN AND ARE IN FULL
FORCE AND EFFECT

 

6

--------------------------------------------------------------------------------


 

SECTION 3.2                        Representations and Warranties of HARC.  HARC
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to HARC hereunder.  Such representations are made as of the
execution and delivery of this Agreement and as to Receivables and Other
Conveyed Property conveyed thereunder, as of the execution and delivery of each
Receivables Purchase Agreement Supplement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by HARC to the Issuer under the Master
Sale and Servicing Agreement.

 


(A)                                  ORGANIZATION AND GOOD STANDING.  HARC IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
NEVADA AND HAS, IN ALL MATERIAL RESPECTS, FULL POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND
SUCH BUSINESS IS PRESENTLY CONDUCTED AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE CONVEYANCE PAPERS.

 


(B)                                 DUE AUTHORIZATION.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONVEYANCE PAPERS AND THE CONSUMMATION OF THE
TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT AND THE CONVEYANCE PAPERS HAVE BEEN
DULY AUTHORIZED BY HARC BY ALL NECESSARY CORPORATE ACTION ON THE PART OF HARC.

 


(C)                                  NO CONFLICT.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE CONVEYANCE PAPERS, THE PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE CONVEYANCE PAPERS, AND THE FULFILLMENT OF
THE TERMS HEREOF AND THEREOF, WILL NOT CONFLICT WITH, RESULT IN ANY BREACH OF
ANY OF THE MATERIAL TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME OR BOTH) A MATERIAL DEFAULT UNDER, ANY INDENTURE,
CONTRACT, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER INSTRUMENT TO WHICH HARC
IS A PARTY OR BY WHICH IT OR ITS PROPERTIES IS BOUND.

 


(D)                                 NO VIOLATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE CONVEYANCE PAPERS BY HARC AND THE
FULFILLMENT OF THE TERMS CONTEMPLATED HEREIN AND THEREIN APPLICABLE TO HARC WILL
NOT CONFLICT WITH OR VIOLATE ANY REQUIREMENTS OF LAW APPLICABLE TO HARC.

 


(E)                                  NO PROCEEDING.  THERE ARE NO PROCEEDINGS OR
INVESTIGATIONS PENDING OR, TO THE BEST KNOWLEDGE OF HARC, THREATENED AGAINST
HARC, BEFORE ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER
TRIBUNAL OR GOVERNMENTAL INSTRUMENTALITY (I) ASSERTING THE INVALIDITY OF THIS
AGREEMENT OR THE CONVEYANCE PAPERS, (II) SEEKING TO PREVENT THE CONSUMMATION OF
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE CONVEYANCE PAPERS,
(III) SEEKING ANY DETERMINATION OR RULING THAT, IN THE REASONABLE JUDGMENT OF
HARC, WOULD MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY HARC OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE CONVEYANCE PAPERS OR (IV) SEEKING ANY
DETERMINATION OR RULING THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT OR THE CONVEYANCE PAPERS.

 

7

--------------------------------------------------------------------------------


 


(F)                                    ALL CONSENTS.  ALL AUTHORIZATIONS,
CONSENTS, ORDERS OR APPROVALS OF OR REGISTRATIONS OR DECLARATIONS WITH ANY
GOVERNMENTAL AUTHORITY REQUIRED TO BE OBTAINED, EFFECTED OR GIVEN BY HARC IN
CONNECTION WITH THE EXECUTION AND DELIVERY BY HARC OF THIS AGREEMENT AND THE
CONVEYANCE PAPERS AND THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE CONVEYANCE PAPERS OR THE FULFILLMENT OF THE TERMS OF THIS
AGREEMENT AND THE CONVEYANCE PAPERS BY HARC HAVE BEEN DULY OBTAINED.


 

In the event of any breach of a representation and warranty made by HARC
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes and
Certificates issued by the Trust, have been paid in full.  Seller and HARC agree
that damages will not be an adequate remedy for such breach and that this
covenant may be specifically enforced by HARC, Issuer or by the Indenture
Trustee on behalf of the Noteholders and the Owner Trustee on behalf of the
Certificateholders.  Seller agrees that with respect to its obligations in
connection with a Repurchase Event it will exercise no rights of offset with
respect to any claims it may have against HARC.

 

ARTICLE IV

 

COVENANTS OF SELLER

 

SECTION 4.1                        Seller’s Covenants.  Seller hereby covenants
and agrees with HARC as follows:

 


(A)                                  RECEIVABLES NOT TO BE EVIDENCED BY
PROMISSORY NOTES.  SELLER WILL TAKE NO ACTION TO CAUSE ANY RECEIVABLE TO BE
EVIDENCED BY ANY INSTRUMENT (AS DEFINED IN THE UCC).


 


(B)                                 SECURITY INTERESTS.  EXCEPT FOR THE
CONVEYANCES HEREUNDER OR AS OTHERWISE PROVIDE HEREIN, SELLER WILL NOT SELL,
PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR TAKE ANY OTHER ACTION
INCONSISTENT WITH HARC’S OWNERSHIP OF THE RECEIVABLES OR GRANT, CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY RECEIVABLE, WHETHER NOW EXISTING OR
HEREAFTER CREATED, OR ANY INTEREST THEREIN, AND SELLER SHALL NOT CLAIM ANY
OWNERSHIP INTEREST IN THE RECEIVABLES AND SHALL DEFEND THE RIGHT, TITLE AND
INTEREST OF HARC IN AND TO THE RECEIVABLES, WHETHER NOW EXISTING OR HEREAFTER
CREATED, AGAINST ALL CLAIMS OF THIRD PARTIES CLAIMING THROUGH OR UNDER SELLER.


 


(C)                                  SECURITY’S INTEREST.  EXCEPT FOR THE
CONVEYANCES HEREUNDER AND IN CONNECTION WITH ANY TRANSACTION PERMITTED PURSUANT
TO SECTION 6.6, SELLER HEREBY AGREES NOT TO TRANSFER, ASSIGN, EXCHANGE OR
OTHERWISE CONVEY OR PLEDGE, HYPOTHECATE OR OTHERWISE GRANT A SECURITY INTEREST
IN THE RECEIVABLES AND ANY SUCH ATTEMPTED TRANSFER, ASSIGNMENT, EXCHANGE,
CONVEYANCE, PLEDGE, HYPOTHECATION OR GRANT SHALL BE VOID.


 


(D)                                 DELIVERY OF COLLECTIONS OR RECOVERIES.  IN
THE EVENT THAT SELLER RECEIVES COLLECTIONS OR RECOVERIES WITH RESPECT TO THE
RECEIVABLES, SELLER AGREES TO PAY TO HARC

 

8

--------------------------------------------------------------------------------


 


(OR TO THE MASTER SERVICER IF HARC SO DIRECTS) ALL SUCH COLLECTIONS AND
RECOVERIES TO THE EXTENT SUCH AMOUNTS ARE PAYABLE TO HARC AS SOON AS PRACTICABLE
AFTER RECEIPT THEREOF.

 


(E)                                  NOTICE OF LIENS.  SELLER SHALL NOTIFY HARC
PROMPTLY AFTER BECOMING AWARE OF ANY LIEN ON ANY RECEIVABLE OTHER THAN THE
CONVEYANCES HEREUNDER.

 


(F)                                    DOCUMENTATION OF TRANSFER.  SELLER SHALL
UNDERTAKE TO FILE THE DOCUMENTS WHICH WOULD BE NECESSARY TO PERFECT AND MAINTAIN
THE TRANSFER OF THE SECURITY INTEREST IN AND TO THE RECEIVABLES AND OTHER
CONVEYED ASSETS.

 


(G)                                 APPROVAL OF OFFICE RECORDS.  SELLER SHALL
CAUSE THIS AGREEMENT TO BE DULY APPROVED BY SELLER’S BOARD OF DIRECTORS, AND
SELLER SHALL MAINTAIN THE AGREEMENT AS A PART OF THE OFFICIAL RECORDS OF SELLER
FOR THE TERM OF THE AGREEMENT.

 


(H)                                 MAINTENANCE OF SECURITY INTERESTS IN
VEHICLES.  IN THE EVENT THAT THE ASSIGNMENT OF A RECEIVABLE TO HARC OR ANY
ASSIGNEE THEREOF IS INSUFFICIENT, WITHOUT A NOTATION ON THE RELATED FINANCED
VEHICLE’S CERTIFICATE OF TITLE, OR WITHOUT FULFILLING ANY ADDITIONAL
ADMINISTRATIVE REQUIREMENTS UNDER THE LAWS OF THE STATE IN WHICH THE FINANCED
VEHICLE IS LOCATED, TO PERFECT A SECURITY INTEREST IN THE RELATED FINANCED
VEHICLE IN FAVOR OF HARC OR ANY ASSIGNEE THEREOF, SELLER HEREBY AGREES THAT THE
DESIGNATION OF SELLER OR ANY AFFILIATE OF SELLER AS THE SECURED PARTY ON THE
CERTIFICATE OF TITLE IS IN ITS CAPACITY AS AGENT OF HARC OR THE AGENT OF ANY
ASSIGNEE OF HARC FOR SUCH LIMITED PURPOSE.

 

ARTICLE V

 

REPURCHASES

 

SECTION 5.1                        Repurchase of Receivables Upon Breach of
Warranty.  Upon the occurrence of a Repurchase Event, Seller shall, unless the
breach which is the subject of such Repurchase Event shall have been cured in
all material respects, repurchase the Receivable relating thereto from the
Issuer by the last day of the first full calendar month following the discovery
of such breach by Seller or receipt by Seller of notice of such breach from any
of the Master Servicer, HARC, a Trust Officer of the Indenture Trustee or the
Owner Trustee and, simultaneously with the repurchase of the Receivable, Seller
shall deposit the Repurchase Amount in full, without deduction or offset, in the
Collection Account, pursuant to Section 3.2 of the Master Sale and Servicing
Agreement.  It is understood and agreed that, except as set forth in Section 6.1
hereof, the obligation of Seller to repurchase any Receivable, as to which a
breach occurred and is continuing, shall, if such obligation is fulfilled,
constitute the sole remedy against Seller for such breach available to HARC, the
Issuer, the Secured Parties, the Certificateholders, the Indenture Trustee, on
behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholders.  The provisions of this Section 5.1 are intended to grant
the Indenture Trustee or the Issuer a direct right against Seller to demand
performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against HARC with respect to such repurchase
obligation.  Any such repurchase shall take place in the manner specified in
Section 3.2 of the Master Sale and Servicing Agreement.  Notwithstanding any
other provision of this Agreement

 

9

--------------------------------------------------------------------------------


 

or the Master Sale and Servicing Agreement to the contrary, the obligation of
Seller under this Section shall not terminate upon a termination of Household
Finance Corporation as Master Servicer under the Master Sale and Servicing
Agreement and shall be performed in accordance with the terms hereof
notwithstanding the failure of the Master Servicer or HARC to perform any of
their respective obligations with respect to such Receivable under the Master
Sale and Servicing Agreement.

 

SECTION 5.2                        Reassignment of Repurchased Receivables. 
Upon deposit in the Collection Account of the Repurchase Amount of any
Receivable repurchased by Seller under Section 5.1 hereof, HARC and the Issuer
shall take such steps as may be reasonably requested by Seller in order to
assign to Seller all of HARC’s and the Issuer’s right, title and interest in and
to such Receivable and all security and documents and all Other Conveyed
Property conveyed to HARC and the Issuer directly relating thereto, without
recourse, representation or warranty, except as to the absence of liens, charges
or encumbrances created by or arising as a result of actions of HARC or the
Issuer.  Such assignment shall be a sale and assignment outright, and not for
security.  If, following the reassignment of a Repurchased Receivable, in any
enforcement suit or legal proceeding, it is held that Seller may not enforce any
such Receivable on the ground that it shall not be a real party in interest or a
holder entitled to enforce the Receivable, HARC and the Issuer shall, at the
expense of Seller, take such steps as Seller deems reasonably necessary to
enforce the Receivable, including bringing suit in HARC’s or in the Issuer’s
name.

 

SECTION 5.3                        Waivers.  No failure or delay on the part of
HARC, or the Issuer as assignee of HARC, in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
or future exercise thereof or the exercise of any other power, right or remedy.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1                        Liability of Seller.  Seller shall be liable
in accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by Seller and the representations and warranties of
Seller.

 

SECTION 6.2                        Amendment.  This Agreement and any Conveyance
Papers and the rights and obligations of the parties hereunder may not be
changed orally, but only by an instrument in writing signed by HARC and Seller
in accordance with this Section 6.2.  This Agreement and any Conveyance Papers
may be amended from time to time, with the prior written consent of the
Administrative Agent, where one exists, or otherwise, the Managing Agents, by
HARC and Seller.

 

SECTION 6.3                        GOVERNING LAW.  THIS AGREEMENT AND THE
CONVEYANCE PAPERS SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS

 

10

--------------------------------------------------------------------------------


 

CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 6.4                        Notices.  All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered at or mailed by registered mail, return
receipt requested, to (a) in the case of Seller, 5855 Copley Drive, San Diego,
CA 92111, Attention:  Chief Operating Officer, with a copy to 2700 Sanders Road,
Prospect Heights, Illinois 60070  Attention:  Director—Asset Securitization,
(b) in the case of HARC, 1111 Town Center Drive, Las Vegas, Nevada 89134
Attention:  Compliance Officer, with a copy to 2700 Sanders Road, Prospect
Heights, Illinois 60070,  Attention:  Treasurer; or, as to each party, at such
other address as shall be designated by such party in a written notice to each
other party.

 

SECTION 6.5                        Severability of Provisions.  If any one or
more of the covenants, agreements, provisions, or terms of this Agreement or
Conveyance Paper shall for any reason whatsoever be held invalid, then such
covenants, agreements, provisions, or terms shall be deemed severable from the
remaining covenants, agreements, provisions, and terms of this Agreement or any
Conveyance Paper and shall in no way affect the validity or enforceability of
the other provisions of this Agreement or of any Conveyance Paper.

 

SECTION 6.6                        Assignment.  Notwithstanding anything to the
contrary contained herein, other than HARC’s assignment of its rights, title,
and interests in, to, and under this Agreement to the Issuer and by the Issuer
to the Indenture Trustee for the benefit of the Secured Parties, as contemplated
by the Master Sale and Servicing Agreement and Section 6.7 hereof, the
Receivables, the Other Conveyed Property, this Agreement and all other
Conveyance Papers may not be assigned by the parties hereto; provided, however,
that Seller shall have the right to assign its rights, title and interests, in
to and under this Agreement to (i) any successor by merger or consolidation, or
any Person which acquires by conveyance, transfer or sale the properties and
assets of Seller or (ii) any Affiliate owned directly or indirectly by Household
International, Inc.  The right granted in the foregoing proviso is subject to
the further condition that any such successor or other Person shall expressly
assume by written agreement, in form and substance satisfactory to HARC, the
obligations of Seller hereunder and under the Conveyance Papers.

 

SECTION 6.7                        Acknowledgment and Agreement of Seller.  By
execution below, Seller expressly acknowledges and agrees that all of HARC’s
right, title, and interest in, to, and under this Agreement, including, without
limitation, all of HARC’s right title, and interest in and to the Receivables
purchased pursuant to this Agreement, shall be assigned by HARC to the Issuer
and by the Issuer to the Indenture Trustee for the benefit of the Secured
Parties, and Seller consents to such assignment.  Additionally, Seller agrees
for the benefit of the Indenture Trustee that any amounts payable by Seller to
HARC hereunder which are to be paid by HARC to the Indenture Trustee for the
benefit of the Secured Parties shall be paid by Seller, on behalf of HARC,
directly to the

 

11

--------------------------------------------------------------------------------


 

Indenture Trustee.  Any payment required to be made on or before a specified
date in same-day funds may be made on the prior business day in next-day funds.

 

SECTION 6.8                        Further Assurances.  HARC and Seller agree to
do and perform, from time to time, any and all acts to authenticate any and
further records, to execute any and further instruments, in each case required
or reasonably requested by the other party more fully to effect the purposes of
this Agreement and the Conveyance Papers, including, without limitation, the
execution of any financing statements or continuation statements or equivalent
documents relating to the Receivables for filing under the provisions of the UCC
or other law of any applicable jurisdiction.

 

SECTION 6.9                        No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of HARC or Seller, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 

SECTION 6.10                  Counterparts.  This Agreement and all Conveyance
Papers may be executed in two or more counterparts (and by different parties on
separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 6.11                  Binding Effect; Third-Party Beneficiaries.  This
Agreement and the Conveyance Papers will inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns. 
Each of the Indenture Trustee and the Owner Trustee shall be considered a
third-party beneficiary of this Agreement.

 

SECTION 6.12                  Merger and Integration.  Except as specifically
stated otherwise herein, this Agreement and the Conveyance Papers set forth the
entire understanding of the parties relating to the subject matter hereof,  and
all prior understandings, written or oral, are superseded by this Agreement and
the Conveyance Papers.  This Agreement  and the Conveyance Papers may not be
modified, amended, waived or supplemented except as provided herein.

 

SECTION 6.13                  Heading.  The headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

SECTION 6.14                  Schedules and Exhibits.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

SECTION 6.15                  Survival of Representations and Warranties.  All
representations, warranties and agreements contained in this Agreement or
contained in any Conveyance Paper, shall remain operative and in full force and
effect and shall

 

12

--------------------------------------------------------------------------------


 

survive conveyance of the Receivables by HARC to the Issuer pursuant to the
Master Sale and Servicing Agreement.

 

SECTION 6.16                  Nonpetition Covenant.  Until the date which is one
year and one day after payment in full of all the Notes, neither HARC nor Seller
shall petition or otherwise invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against HARC,
Seller or the Issuer under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of HARC, Seller or the Issuer or any
substantial part of their respective properties, or ordering the winding up or
liquidation of the affairs of HARC, Seller or the Issuer.  This provision shall
survive the termination of this Agreement.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Master Receivables Purchase
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

HOUSEHOLD AUTOMOTIVE CREDIT
CORPORATION

 

as Seller

 

 

 

 

 

By:

/s/ Timothy R. Condon

 

 

 

Name:

Timothy R. Condon

 

 

Title:

Executive Vice President & CFO

 

 

 

 

 

 

 

HOUSEHOLD AUTO RECEIVABLES
CORPORATION,

 

as Purchaser

 

 

 

 

 

 

 

By:

/s/ Steven H. Smith

 

 

 

Name:

Steven H. Smith

 

 

Title:

Vice President and Assistant Treasurer

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RECEIVABLES PURCHASE AGREEMENT SUPPLEMENT

 

Transfer No.       of Receivables, dated as of                               ,
pursuant to a Master Receivables Purchase Agreement (the “Purchase Agreement”)
dated as of June 12, 2002, between Household Automotive Credit Corporation, a
Delaware corporation (the “Seller”) and Household Auto Receivables Corporation,
a Nevada corporation (“HARC”).

 

W I T N E S S E T H :

 

WHEREAS pursuant to the Purchase Agreement, Seller wishes to convey Receivables
and Other Conveyed Property to HARC; and

 

WHEREAS, HARC is willing to accept such conveyance subject to the terms and
conditions hereof.

 

NOW, THEREFORE, Seller and HARC hereby agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein shall have the meanings ascribed to them in the Purchase Agreement unless
otherwise defined herein.

 

“Cutoff Date” shall mean with respect to the Receivables conveyed hereby, the
close of business on                                         , 200   

 

“Purchase Date” shall mean with respect to the Receivables conveyed
hereby,                                        , 200      .

 

“Purchase Price” shall mean 100% of the Principal Balance of the Receivables on
the books and records of the Seller, plus the present value of anticipated
excess spread on such Receivables, discounted to take into account any
uncertainty as to future performance matching historical performance, servicing
fees, delinquencies, paydown rates, yield and such other factors as may be
mutually agreed upon by Seller and HARC.

 

“Transfer Date” means, with respect to Receivables, any date on which
Receivables are to be transferred to the Trust pursuant to the Master Sale and
Servicing Agreement and this Agreement.

 

2.                                       Schedule of Receivables.  Annexed as
Schedule A hereto is a computer file which reflects the Receivables that
constitute the Receivables to be conveyed pursuant to this Agreement on the
Purchase Date.

 

3.                                       Conveyance of Receivables.  In
consideration of HARC’s delivery to or upon the order of the Seller of the
Purchase Price, Seller does hereby sell, transfer,

 

A-1

--------------------------------------------------------------------------------


 

assign, set over and otherwise convey to HARC, without recourse (except as
expressly provided in the Purchase Agreement), all right, title and interest of
the Seller in and to:

 

(I)                                     EACH AND EVERY RECEIVABLE LISTED ON
SCHEDULE A HERETO AND ALL MONIES PAID OR PAYABLE THEREON OR IN RESPECT THEREOF
ON OR AFTER THE CUTOFF DATE (INCLUDING AMOUNTS DUE ON OR BEFORE THE CUTOFF DATE
BUT RECEIVED BY SELLER ON OR AFTER SUCH DATE);

 

(II)                                  THE SECURITY INTERESTS IN THE RELATED
FINANCED VEHICLES GRANTED BY OBLIGORS PURSUANT TO SUCH RECEIVABLES AND ANY OTHER
INTEREST OF THE SELLER IN SUCH FINANCED VEHICLES;

 

(III)                               ALL RIGHTS OF THE SELLER AGAINST DEALERS
PURSUANT TO DEALER AGREEMENTS, OR DEALER ASSIGNMENTS RELATED TO SUCH
RECEIVABLES;

 

(IV)                              ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS
WITH RESPECT TO SUCH RECEIVABLES REPURCHASED BY A DEALER PURSUANT TO A DEALER
AGREEMENT;

 

(V)                                 ALL RIGHTS OF SELLER UNDER ANY SERVICE
CONTRACTS ON THE RELATED FINANCED VEHICLES;

 

(VI)                              ANY PROCEEDS AND THE RIGHT TO RECEIVE PROCEEDS
WITH RESPECT TO THE RELATED RECEIVABLES FROM CLAIMS ON ANY PHYSICAL DAMAGE,
LOSS, CREDIT LIFE OR DISABILITY INSURANCE POLICIES, IF ANY, COVERING FINANCED
VEHICLES OR OBLIGORS, INCLUDING REBATES OF INSURANCE PREMIUMS RELATING TO THE
RECEIVABLES AND ANY PROCEEDS FROM THE LIQUIDATION OF SUCH RECEIVABLES;

 

(VII)                           ALL ITEMS CONTAINED IN THE RECEIVABLES FILES
WITH RESPECT TO SUCH RECEIVABLES AND ANY AND ALL OTHER DOCUMENTS THAT THE SELLER
OR THE MASTER SERVICER KEEPS ON FILE IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES
RELATING TO THE RELATED RECEIVABLES, OR THE RELATED FINANCED VEHICLES OR
OBLIGOR;

 

(VIII)                        PROPERTY (INCLUDING THE RIGHT TO RECEIVE FUTURE
NET LIQUIDATION PROCEEDS) THAT SECURES EACH RELATED RECEIVABLE AND THAT HAS BEEN
ACQUIRED BY OR ON BEHALF OF HARC PURSUANT TO LIQUIDATION OF SUCH RECEIVABLE;

 

(IX)                                ALL PRESENT AND FUTURE CLAIMS, DEMANDS,
CAUSES AND CHOOSES IN ACTION IN RESPECT OF ANY OR ALL OF THE FOREGOING AND ALL
PAYMENTS ON OR UNDER AND ALL PROCEEDS OF EVERY KIND AND NATURE WHATSOEVER IN
RESPECT OF ANY OR ALL OF THE FOREGOING, INCLUDING ALL PROCEEDS OF THE
CONVERSION, VOLUNTARY OR INVOLUNTARY, INTO CASH OR OTHER LIQUID PROPERTY, ALL
CASH PROCEEDS, ACCOUNTS, ACCOUNTS RECEIVABLE, NOTES, DRAFTS, ACCEPTANCES,
CHATTEL PAPER, CHECKS, DEPOSIT ACCOUNTS, INSURANCE PROCEEDS, CONDEMNATION
AWARDS, RIGHTS TO PAYMENT OF ANY AND EVERY KIND AND OTHER FORMS OF OBLIGATIONS
AND RECEIVABLES, INSTRUMENTS AND OTHER PROPERTY WHICH AT ANY TIME CONSTITUTE ALL
OR PART OF OR ARE INCLUDED IN THE PROCEEDS OF ANY OF THE FOREGOING.

 

A-2

--------------------------------------------------------------------------------


 

4.                                       Representations and Warranties of
Seller.  As of the Purchase Date, Seller hereby makes the representations and
warranties to HARC that are set forth in Section 3.1 of the Purchase Agreement
with respect to the Conveyance effected hereby to the same extent as if set
forth in full herein.

 

5.                                       Representations and Warranties of
HARC.  As of the Purchase Date, HARC hereby makes the representations and
warranties to Seller that are set forth in Section 3.2 of the Purchase Agreement
with respect to the Conveyance effected hereby to the same extent as if set
forth in full herein.  In the event of any breach of a representation and
warranty made by HARC hereunder, the Seller covenants and agrees that it will
not take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since the date on which
all Notes and Certificates issued by the Trust have been paid in full.  The
Seller and HARC agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by HARC, the Issuer
or by the Indenture Trustee on behalf of the Noteholders and the Owner Trustee
on behalf of the Certificateholders.

 

6.                                       Conditions Precedent.  The obligation
of HARC to acquire the Receivables hereunder is subject to the satisfaction, on
or prior to the Purchase Date, of the following conditions precedent:

 

(a)                              Representations and Warranties.  Each of the
representations and warranties made by the Seller in Section 4 of this Agreement
and in Section 3.1 of the Master Receivables Purchase Agreement shall be true
and correct as of the date of this Agreement and as of the Purchase Date.

 

(b)                             Additional Information.  Seller shall have
delivered to HARC such information as was reasonably requested by HARC to
satisfy itself as to (i) the accuracy of the representations and warranties set
forth in Section 4 of this Agreement and in Section 3.1 of the Purchase
Agreement and (ii) the satisfaction of the conditions set forth in this Section.

 

7.                                       Ratification of Agreement.  As
supplemented by this Agreement, the Purchase Agreement is in all respects
ratified and confirmed and the Purchase Agreement as so supplemented by this
Agreement shall be read, taken and construed as one and the same instrument.

 

8.                                       Counterparts.  This Agreement may be
executed in two or more counterparts (and by different parties in separate
counterparts), each of which shall be an original but all of which together
shall constitute one and the same instrument.

 

9.                                       Conveyance of the Receivables and the
Other Conveyed Property to the Issuer.  The Seller acknowledges that HARC
intends, pursuant to the Master Sale and Servicing Agreement, to convey the
Receivables and the Other Conveyed Property, together with its rights under this
Agreement, to the Issuer on the Transfer Date.  The Seller acknowledges and
consents to such conveyance and pledge and waives any further notice thereof and
covenants and agrees that the representations and warranties of the

 

A-3

--------------------------------------------------------------------------------


 

Seller contained in this Agreement and the rights of HARC hereunder are intended
to benefit the Issuer, the Owner Trustee, the Indenture Trustee, the Secured
Parties and the Certificateholders.  In furtherance of the foregoing, the Seller
covenants and agrees to perform its duties and obligations hereunder, in
accordance with the terms hereof for the benefit of the Issuer, the Owner
Trustee, the Indenture Trustee and the Secured Parties and that, notwithstanding
anything to the contrary in this Agreement, the Seller shall be directly liable
to the Issuer, the Owner Trustee, the Indenture Trustee and the Secured Parties
(notwithstanding any failure by the Master Servicer or HARC to perform their
respective duties and obligations hereunder or under any Basic Document) and
that the Indenture Trustee may enforce the duties and obligations of the Seller
under this Agreement against Seller for the benefit of the Secured Parties and
the Owner Trustee.

 

10.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and HARC have caused this Purchase Agreement to
be duly executed and delivered by their respective duly authorized officers as
of day and the year first above written.

 

 

 

HOUSEHOLD AUTOMOTIVE CREDIT
CORPORATION,

 

as Seller

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HOUSEHOLD AUTO RECEIVABLES
CORPORATION,

 

as Purchaser

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF RECEIVABLES

 

(COMPUTER FILE HELD AT THE OFFICES OF DEWEY BALLANTINE LLP)

 

--------------------------------------------------------------------------------